Per Curiam.

The order of Special Term and that of the Appellate Division should be reversed, and the determination of the State Rent Administrator reinstated, with costs. Subdivision 4 (par. [b]) of section 4 of the State Residential Rent Law (L. 1946, ch. 274, as amd. by L. 1953, ch. 321), expressly provides that the total of all adjustments “ ordered by the commission ” pursuant to subdivision 4 (par. [a], cl. [1]) of said section (where property yields a net annual return of less than 6%) “ shall not exceed fifteen per centum for any twelve month period ”. This 15% ceiling is limited to subdivision 4 (par. [a], els. [1], [3]) when adjustments are ordered by the commission, and has no effect upon the provisions of subdivision 3-a of said section, by virtue of which the Legislature has granted an automatic “ equalization ” increase of 15% over the maximum rent in effect on March 1, 1943, for housing accommodations.
The order of the Appellate Division and that of Special Term should be reversed, and the determination of the State Rent Administrator reinstated, with costs in all courts.
Lewis, Ch. J., Conway, Desmond, Dye, Fuld, Froessel and Van Voorhis, JJ., concur.
Orders reversed, etc.